          Case 1:17-cv-03583-LMM Document 66-6 Filed 09/19/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

 MILCAH “MIMI” MULUGETA,                 :
                                         :
             Plaintiff,                  :      Civil Action File No.
    vs.                                  :
                                         :
 TAS OF ATLANTA, LLC; ROCK               :      1:17-cv-03583-LMM
 AND TACO SS, LLC; PAUL                  :
 YUWACHIT; CHRISTOPHER                   :
 HANCOCK; and JOHN                       :
 BRADFORD “BRAD”                         :
 HANCOCK,                                :
                                         :
             Defendants.                 :


                                      ORDER

      This matter is before the Court on the parties’ Joint Motion to Review and

Approve Settlement Agreement.

      The Court has reviewed the parties’ written settlement agreement to

determine both its adequacy and its consistency with the requirements of the Fair

Labor Standards Act (the “FLSA”). See Lynn’s Food Stores, Inc. v. United States,

679 F.2d 1350, 1353 (11th Cir. 1982). Based on this review and the record in this

case, the Court concludes: (1) the terms of the Settlement Agreement were reached

in an adversarial context with the assistance of legal counsel; (2) the terms of the

Settlement Agreement are fair and reasonable and represent an adequate resolution

of this action; and (3) the attorneys’ fees are reasonable and customary.
                                                                                       1
       Case 1:17-cv-03583-LMM Document 66-6 Filed 09/19/19 Page 2 of 2




      Upon consideration of the parties’ Motion, the Court ORDERS that the

Settlement Agreement is APPROVED. The Court further ORDERS that the claims

of Plaintiff against Defendants Christopher Hancock and John Bradford Hancock

are dismissed with prejudice with the Court retaining jurisdiction to enforce the

Agreement.

      SO ORDERED, this ____ day of September 2019.



                                       _________________________________
                                       Honorable Leigh Martin May
                                       UNITED STATES DISTRICT JUDGE




                                                                                    2
